UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6537



BART FITZGERALD MCCLAIN,

                                            Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION,
Avery-Mitchell Facility; OFFICER FOX; OFFICER
EDWARDS,

                                           Defendants - Appellees,

          and


MARTY LOUDERMILK, Detective; CHRIS WARREN,
Detective   at Alexander  County  Sheriff’s
Department,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-20-1-MU-2)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Bart Fitzgerald McClain, Appellant Pro Se. Deborrah Lynn Newton,
Assistant Attorney General, James Philip Allen, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bart Fitzgerald McClain appeals the district court’s order

denying his motion to compel.   We dismiss the appeal for lack of

jurisdiction because the order is not appealable.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                                2